DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
Response to Amendment
3.	The present office action is made in response to the amendment of 4/12/2021. It is noted that in the amendment, applicant has amended claims 1-8, 15-17 and 25; canceled claims 9-14, 18-24 and 27, and added a new set of claims, i.e., claims 28-30, into the application. As amended and newly-added, the pending claims are claims 1-8, 15-17, 25-26 and 28-30.
4.	A review of the newly-added claims 28-30 has resulted that each new claims further limit the subject matter recited in its elected base claim, thus claims 28-30 are examined with the elected claims 1-8, 15 and 25 in the present office action. Claims 16-17 and 26 are still withdrawn from further consideration as being directed to a non-elected species.
Response to Arguments
5.         The amendments to the claims as provided in the amendment of 4/12/2021, and applicant's arguments provided in the mentioned amendment, pages 7-14, have been fully considered and yielded the following conclusions.
A) Regarding to the claim interpretation as set forth in the office action of 12/11/2020, the amendments to the claims as provided in the amendment of 4/12/2020, and applicant’s comment provided in the amendment, pages 7-8, has been fully considered but still not sufficient to overcome the claim interpretation. Thus, the claim interpretation as set forth in the mentioned office action is maintained in the present office action.
Applicant should note that while the claims recite an imaging device for converting an optical image to an image signal, and a control device for controlling the microscope optical module and outputting rotating controlling signal; however, the claims have not recited/provided sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
B) Regarding to the objections to claims 1 and 27, the amendments to the claims as provided in the amendment of 4/12/2021 and applicant’s arguments provided in the mentioned amendment, page 8, are sufficient to overcome the objections to claims 1 and 27. 
However, the newly-added claims contains some problems and needs to be corrected/amended as provided in the present office action.
C) Regarding to the rejection of claims 1, 9-11, 15 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (US Patent No. 4,714,327), the rejection of claims 1, 4, 7, 9-10, 23 and 27 under 35 U.S.C. 103 as being unpatentable over Schaefer et al (EP 0055209, of record) in 
Claim Interpretation
6.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, see each of claims 1, 7, 29 and 30, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
First, “an imaging device” as recited in each of claims 1 and 29; and
Second, “a control device” as recited in each of claims 1, 15 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Objections and Suggestions
9.	Claims 29-30 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 29: the feature thereof “the rotating means rotates the optical-axis-shifting optical element to a second apart from the first observation field” (lines 9-10) is unclear. What “a second” (line 10) does applicant imply here? Should the terms thereof “a second” (line 10) be changed to --a second observation field--? See line 11 of the claim; and
b) In claim 30: the use of the claimed language is not consistent, see each of lines 3 and 6-8. Should “opening” appeared on each of lines 7 and 8 be changed to --opening part--? See line 3 of the claim.
Claim Rejections - 35 USC § 103
10.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.       Claims 1-2, 4, 6-7, 15, and 25, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al (US Patent No. 8,077,386, of record) in view of Smitt et al (US Patent No. 7,528,374) and Engelhardt (US Publication No. 2003/0002148, of record).

a) an optical-axis-shifting optical system (1024, 1008) including an optical element (1008) wherein the system is operated in different positions for changing an observation field of view of the object by shifting by a predetermined distance on the object;
b) an optical-axis-shifting optical system support means (1012) for positioning the optical-axis-shifting optical system with respect to the objective light flux of the microscope; 
c) a drive mechanism (1028) acting as a rotating means arranged on the optical-axis-shifting optical system support means for rotating the optical-axis-shifting optical system with respect to the optical axis of the objective light flux, see columns 13-14 and fig. 10, so that the optical-axis-shifting optical system shifts by a predetermined distance to the optical axis of the objective light flux with respect to a specimen to move an observation field of view of the specimen, see columns 11-12 and fig. 9;
d) the module (808) comprises a first opening part, a second opening part wherein the two reflecting elements (1004, 1008) are disposed therebetween, see columns 9-10 and fig. 7B;
e) the module (808) also supports a reflecting element (1004) wherein in case that two reflecting elements (1004, 1008) is used, the light from the specimen (842) is reflected on the two reflecting elements which reflecting elements in combination provides a hollow reflective component to guide light from the specimen to an observer; 

g) a control system (850) connected to the module (808) to control a rotation initial position and rotation angle of the optical-axis-shift optical system and to control angular speed and position of the optical system, see columns 11-13.
Regarding to the features related to an output means for instructing a start of imaging to an imaging device and an imaging termination instruction signal output means for instructing a termination of imaging as recited in present claims 12 and 13, such features are inherent from the microscope provided by Glaser et al. In particular, the control system (850) is connected to imaging device (824, 836) to control the starting or the termination of an imaging record based on the movement or not movement of the optical-axis-shifting optical system, see columns 11-13.
There are two things missing from the optical module using in the microscope provided by Glaser et al are as follow:
First, While Glaser et al discloses a control system (850) connected to imaging device (824, 836) and also connected to the module (808) to control a rotation initial position and rotation angle of the optical-axis-shift optical system and to control angular speed and position of the optical system, see columns 11-13; however, Glaser et al does not clearly disclose that the control system outputs rotating controlling signal to the rotating means to rotate the optical-axis-shifting optical element and the imaging device successively imaging two or more 
Second, Glaser et al does not disclose that the optical module is arranged between the objective lens of the microscope and the object with different areas to be viewed.
Regarding to the first feature missing from the microscope having an optical module provided by Glaser et al, it is noted that the use of a control system having a computer, a detecting device, a rotating mechanism for rotating an optical module to view different areas of a sample wherein the computer outputs control signals to the rotating mechanism for controlling the angular speed and time intervals between different areas of the sample to be viewed/imaged by the detecting device is known to one skilled in the art as can be seen in the sensing system provided by Smitt et al, see columns 3-8 and figs. 1-5 and 17, for example. In particular, the sensing system as described in columns 3-5 and shown in figs. 1-5 comprises an optical module (30) having reflecting elements (31, 32) and an objective lens (40) wherein the optical module and the objective lens are rotated via a mechanism about an optical axis (45) of the sensing system for the purpose of providing/imaging different areas of a sample (90) to be recorded/detected by the detecting system (80). Regarding to the control system for controlling the operation of the optical module, in columns 7-8 and fig. 17B, for example, Smitt et al discloses the use of a computer which received inputs from the detecting system to output control signals to the rotating mechanism to rotate the optical module wherein the angular speed and the time intervals are predetermined set. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the microscope having a rotating optical module and a control system for controlling the operation of the 
While the combined product provided by Glaser et al nd Smitt et al does not disclose that the optical module is located between the objective lens and the sample which is missing from the system provided by Glaser et al; however, a microscope having an optical module for providing different field of views of different points/sections of an object wherein the optical module is disposed in front of an objective lens of the microscope or after the objective lens of the microscope is known to one skilled in the art as can be seen in the microscope provided by Engelhardt. 
In particular, Engelhardt discloses a microscope having an optical module for presenting different points/sections of an object and thus different fields of view of the object to a user/observer wherein the optical module is disposed in front of an objective lens of the microscope or after the objective lens of the microscope. In particular, in the microscope as described in paragraphs [0037]-[0042] and shown in figs. 3-7, the optical module (9) having two mirrors (8, 4) is arranged in front of the objective lens (3) of the microscope, see figs. 3-4 or the optical module (9) having two mirrors (8, 4) is arranged after the objective lens (3) of the microscope, see fig. 5. It is also noted that the front mirror (8) of the optical module is able to 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product having an optical module arranged after the objective lens of the microscope by rearranging the optical module in front of the objective lens of the microscope as suggested by Engelhardt to meet a particular application. Applicant should note that it was decided in the Courts that a rearrangement of parts involves only routine skill in the art. In re Japikse, 86 USPQ 70.
12.       Claims 3, 5, 8 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al, Smitt et al and Engelhardt.
It is noted that in the optical-axis-shifting optical system having an optical element of the combined product provided by Glaser et al, Smitt et al and Engelhardt, while Glaser et al discloses that the optical element is a reflecting element or a triangular prism, Glaser et al does not disclose that the optical element is in the form of a fiber or a combination of a GRIN or liquid between two reflecting surfaces as claimed in claims 3, 5 and 8. 
However, the use of optical element(s) as claimed in the present claims 3, 5 and 8 is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the present specification in which it discloses that the optical element can take any suitable form for the purpose of transmission/reflection light incident thereon. The non-criticality of the type of optical element is indeed claimed as can be seen in present claims 4 and 6 in which each claim, applicant has claimed that the optical element is a 
Regarding to the feature that the first optical opening part is connected to the objective lens as recited in present claim 30, such feature is merely that of a preferred embodiment and no criticality has been disclosed. The support for that conclusion is found in the specification and in present claim 2 in which applicant has clearly claimed that the opening part is arranged at a side of the objective lens. 
Thus, absent any showing of criticality, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the optical element used in the combined product provided by Glaser et al, Smitt et al and Engelhardt by using any suitable type of optical element such as lens, fiber, reflective element, prism, … to guide incident light to a receiving element to meet a particular application and/or to connect the opening part of the optical module to the objective lens for the purpose of reducing/preventing dust, moisture,… from enter the optical path. Applicant should note that it was decided in the Courts that a selection of a known material on the basis of its suitability for intended use is within the general skill of a worker in the art. In re Leshin, 125 USPQ 416. Applicant should also note that “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one”, KSR Int’l Co. v. Teleflex, Inc. 127 S. Ct, 1727, 1740, 82 USPQ2d 1385, 1396 (Fed. Cir. 2007).
13.	Claims 28-29, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Glaser et al, Smitt et al and Engelhardt as applied to claim 1above, and further in view of Maddison (US Patent No. 7,248,282).
.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872